COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-12-00986-CV
Style:                              Albert Prevot
                                    v BankcorpSouth Bank f/k/a Bank of Mississippi
Date motion filed*:                 June 6, 2013
Type of motion:                     Motion for extension of time to file appellee’s brief
Party filing motion:                Appellee
Document to be filed:               Appellee’s brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               March 13, 2013
         Number of previous extensions granted:                2            Current Due date: June 21, 2013
         Date Requested:                                  August 20, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: August 20, 2013
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Under normal circumstances, we do not grant extensions of time past 90 days. In light of the
          circumstances in this case, however, we grant appellee’s motion. Nevertheless, no further extensions
          of time will be granted, and the case will be set at issue without appellee’s brief if appellee fails to file
          said brief by August 20, 2013.



Judge's signature:       /s/ Jim Sharp
                         

Panel consists of        ____________________________________________

Date: June 20, 2013




November 7, 2008 Revision